DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second side surface is formed as a single plane” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter—Kitajima--).
In regards to claim 1, Kitajima discloses a cutting insert (3) comprising a first end surface (12), a second end surface (the other one of 12) on an opposite side to the first end surface (see annotated Figure 10), and a peripheral side surface (11) which is parallel to a central axis (C2) connecting a center of the first end surface (12) and a center of the second end surface (the other of 12) and which connects the first end surface and the second end surface (in the same way as presented by the Applicant); wherein a shape of the first end surface is substantially the same as a shape of the second end surface (12); wherein a first major cutting edge (14), a first wiper edge (31) adjacent to the first major cutting edge (14), and a first inner edge (32) adjacent to the first wiper edge (31) are formed in a periphery of the first end surface (see Figure 8); wherein a periphery of the second end surface (12) comprises a second major cutting edge (14) formed in a long side of the periphery of the second end surface (12) (as seen on Figure 9), and a second wiper edge (31) and a second inner edge (32) formed in a short side (Figure 10) of the periphery of the second end surface (note that the insert is reversible, as such the features of the first end surface 12 are the same as the second end surface 12, see at least Figures 9 and 10), the peripheral side surface comprises a first side surface (11) facing (in the same way as presented by the Applicant) the first major cutting edge (14), a second side surface (see annotated Figure 10 below) facing the first wiper edge (31), and a third side surface (see annotated Figure 10 below) facing the first inner edge (32); a flank (23) of the first major cutting edge (14) and a flank (41 also annotated on Figure 10) of the first wiper edge are inclined so as to approach the central axis (as seen on Figure 10), heading (or extending radially) toward the first end surface; the flank (23) of the first major cutting edge is located on a different plane from the first side surface (as in Figure 8), and the flank (41) of the first wiper edge (31) is located (at least on a portion) on a different plane (Figure 8, in the same way Applicant’s flank 321 is on “a different plane” from the first wiper edge 12) from the second side surface; and a flank (see annotated on Figure 10) of the first inner edge is located on a same (inclined) plane (at least on a portion) as the third side surface (in the same way as presented by Applicant); and the second side surface (as in annotated Figure 10)  is formed as a single plane (in the same way as presented by Applicant) and configures a flank (42) of the second inner edge (32), wherein the first and second inner edges (32) each have a negative shape (see Figure 8, and note how the clearance increases, radially, as it extends away from each of the first and second inner edges 32, such that it is negative in shape) constituting a negative clearance angle.

    PNG
    media_image1.png
    1200
    1062
    media_image1.png
    Greyscale

However, Kitajima fails to disclose that the value of the clearance angle is zero.
Since Kitajima does, however, disclose that each first and second inner edges has a flank or clearance with an angle, being negative in shape; the value of the clearance angle constitutes a defined value of the cutting insert. Therefore, the value of the clearance angle of the first and second inner edges is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the clearance angle will depend on the material being machined and cutting edge strength (e.g. softer materials require a positive clearance angle and harder materials require a negative clearance angle in order to provide the cutting edge with additional strength when machining). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined negative clearance angle, were disclosed in the prior art by Kitajima, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Kitajima’s negative clearance angle to be as desired, such as zero.  In re Boesch, 205 USPQ 215.
In regards to claim 2, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses wherein the first major cutting edge (14) is bent in a protruding V shape toward the second end surface (in the same way as presented by the Applicant).
In regards to claim 3, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses that the first end surface is of 180-degree symmetry around the central axis (C2), and a third major cutting edge opposing the first major cutting edge, a third wiper edge adjacent to the second major cutting edge, and a third inner edge adjacent to the third wiper edge are further formed in the periphery of the first end surface (in the same way as presented by the Applicant); the first end surface is divided into two halves by a protruding ridge (33) which is disposed between the first major cutting edge and the third major cutting edge; and the protruding ridge is formed as a curved surface whose amount of protrusion from the first end surface decreases as it approaches the central axis (in the same way as presented by the Applicant).
In regards to claim 4, Kitajima as modified discloses that the cutting insert according to claim 2, Kitajima as modified also discloses that the first end surface is of 180-degree symmetry around the central axis (C2), and a third major cutting edge opposing the first major cutting edge (in the same way as presented by the Applicant), a third wiper edge adjacent to the third major cutting edge, and a third inner edge adjacent to the third wiper edge are further formed in the periphery of the first end surface (in the same way as presented by the Applicant); the first end surface is divided into two halves by a protruding ridge (33) which is disposed between the first major cutting edge and the third major cutting edge; and the protruding ridge is formed as a curved surface whose amount of protrusion from the first end surface decreases as it approaches the central axis (in the same way as presented by the Applicant).
In regards to claim 5, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 6, Kitajima as modified discloses that the cutting insert according to claim 2, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 7, Kitajima as modified discloses that the cutting insert according to claim 3, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 8, Kitajima as modified discloses that the cutting insert according to claim 4, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 9, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 10, Kitajima as modified discloses that the cutting insert according to claim 2, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 11, Kitajima as modified discloses that the cutting insert according to claim 3, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 12, Kitajima as modified discloses that the cutting insert according to claim 4, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 13, Kitajima as modified discloses that the cutting insert according to claim 5, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 14, Kitajima as modified discloses that the cutting insert according to claim 6, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 15, Kitajima as modified discloses that the cutting insert according to claim 7, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 16, Kitajima as modified discloses that the cutting insert according to claim 8, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 1-16 has been withdrawn.
Rejections based on Prior Art
Applicant’s arguments filed on 09/29/2022 with respect to claim 1 have been carefully and fully considered and are not persuasive.
As a general note, Applicant’s arguments in some instances call for details “shown in yellow” and “shown in red”, however the Examiner’s docketing system is not capable of recognizing color copies.   
Applicant argues on page 8 of the Remarks that Kitajima fails to disclose modified claim 1 which now requires that “the second side surface is formed as a single plane and configures a flank of the second inner edge”.  
The Examiner disagrees and points Applicant to the rejection above for details.  More specifically, as indicated on annotated Figure 10 above and annotated Figure 7 below, note that the second side surface, is formed as a single plane, which has been indicated by dashed lines.  Thus, the second side surface is a single plane.  The Examiner’s interpretation has been described as being the same way as presented by Applicant’s Figure 3.  Thus, this is not found persuasive.

    PNG
    media_image2.png
    799
    621
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    751
    656
    media_image3.png
    Greyscale


Applicant appears to be further arguing on page 8 of the remarks that if Kitajima’s clearance angle was modified to be “set to zero, the second side surface 32 would be divided into multiple side surface with zero clearance angles and different heights, resulting in gaps.  A connecting surface would be needed to fill the gaps”.
The Examiner disagrees and points Applicant to rejection above for details.  
First, the Examiner would like to emphasize that the claim as recited requires that “the first and second inner edges each have a negative shape whose clearance angle is zero”.
As discussed above, Kitajima discloses that the first inner edge (32) and second inner edges (32) each have a negative shape (see Figure 8, and note how the clearance increases, radially, as it extends away from each of the first and second inner edges 32, such that it is negative in shape) constituting a negative clearance angle.
Accordingly, since Kitajima does, however, disclose that each first and second inner edges has a flank or clearance with an angle, being negative in shape; the value of the clearance angle constitutes a defined value of the cutting insert. Therefore, the value of the clearance angle of the first and second inner edges is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the clearance angle will depend on the material being machined and cutting edge strength (e.g. softer materials require a positive clearance angle and harder materials require a negative clearance angle in order to provide the cutting edge with additional strength when machining). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined negative clearance angle, were disclosed in the prior art by Kitajima, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Kitajima’s negative clearance angle to be as desired, such as zero.  In re Boesch, 205 USPQ 215.
	The Examiner notes that if Kitajima’s clearance angle were set to zero, the second side surface (indicated by dashed lines on annotated Figures 7 and 10 above) would simply be modified in such a way that it only requires a change of the inclination angle of the second side surface.  This modification would then provide the second side surface to be disposed so as to be substantially parallel to axis C2 such as to be substantially perpendicular to the first and second inner edges.  Thus, this modification would not result into having the second side surface be divided into multiple side surface with zero clearance angles and different heights, resulting in gaps, as suggested by Applicant.  It is not clear why exactly Applicant believes that if Kitakima’s clearance angle were set to zero, the second side surface would be divided into multiple side surface with zero clearance angles and different heights, resulting in gaps.
The Examiner also notes that it is not ultimately clear why Applicant believes that the disclosure of a negative clearance value cannot be modified to a value of zero which is also considered a negative clearance value.  Note that Kitjima’s reference does not teach against modifying the negative clearance value to a negative clearance value such as zero as claimed; and one of ordinary skill, for the reason(s) provided in the rejection above, would indeed find it obvious to modify the value to achieve an optimized result during machining based on operational parameters.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., height is adjusted to make side surface 32 a single plane so that no gaps are created) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722